DETAILED ACTION
Applicant’s amendment filed 9/14/2022 has been fully considered. 
Claims 20-35 are pending and have been examined. Claims 1-19 have been canceled. It is noted that the listing of the claims only lists the pending claims and does not include claims 1-19 as having been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claim objection is withdrawn.
The obviousness-type double patenting rejection is withdrawn in view of the amendments. 
Claim Rejections - 35 USC § 112
Claims 20-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites two instances of “one or more computing device processors” to then refer to “the one or more computing device processors”, making it indefinite which instance is being referenced.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20, 22, 25, 28 recite “the destination system”. There is insufficient antecedent basis for this limitation in the claim. Claim 20 introduces “at least one destination system”.
Claim 23 recites “the document image”. There is insufficient antecedent basis for this limitation in the claim. Perhaps “the retrieved document image” was intended.
Claim 20 recites “providing, using the one or more computing device processors, a digital facilitator comprising parameters for performing the computing operation“, it is indefinite/unclear, is something provided to “a digital faciliator”, i.e. an entity, or is something (“a digital facilitator comprising parameters for performing the computing operation”) provided to some unnamed entity.
Claim 28 reintroduces “a computing operation” making it indefinite. There is insufficient antecedent basis for this limitation in the claim.
This is not intended to be a complete list of such indefiniteness issues.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramos (20210097484) teaches smart contract/blockchain environment for image analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419